DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In Claim 1, 
                        -line 3, “is capable of facing” should be changed to –faces--;
                        -line 4, “facing” should be changed to –faces--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an LED lighting system having, inter alia, “…LED lighting system is configured to allow changing the LED lighting system from a first configuration to a second configuration by at least one of adding one or more additional LED downlights to the LED lighting system using one or more corresponding insulation displacement connectors or removing one or more existing LED downlights from the LED lighting system using one or more corresponding insulation displacement connectors, wherein the second configuration for the LED lighting system does not significantly affect a predetermined desired output range of light from any LED downlight in the LED lighting system or from any LED circuit of any LED downlight in the LED lighting system that remains from or is preexisting from the first configuration, and wherein, if one or more existing LED downlights are removed from the LED lighting system to form the second configuration, at least one LED downlight remains in the second configuration of the LED lighting system” (claim 1). Thus, the examiner has allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Form PTO-892.
                                                    Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844